.... -
     .........   -~

                 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagel of l



                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November 1, 1987)
                                                   v.

                                        Juan Carlos Merino-Diaz                               Case Number: 3:19-mj-21410

                                                                                              Jesus Mosqueda______ ,
                                                                                              Defendant's Att£l'ney
                                                                                                                           ~~~t~ED
                 REGISTRATION NO. 84267298

                 THE DEFENDANT:                                                                                MAR 2 S 2019
                  IZI pleaded guilty to count( s) 1 of Complaint                                . . _-· . . .                     ... "'" r 1 T
                                                                                                                      ~.

                  D was found guilty to count(s)                                              sou i H .. : .:..i :;       .. '~ · .:F c~UFORNlA \-)'!''.:Ml   I'"\~'\



                      after a plea of not guilty.                                            ~--·-- ..-             · ··· -· ··-·-·-·· ··-
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title & Section                   Nature of Offense                                                            Count Number(s)
                 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

                  D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~-




                  D Count(s)                                                                   dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                ~IMESERVED                                D                                        days

                  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative,                            charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, March 26, 2019
                                                                                           Date of Imposition of Sentence
                                   ;f
                                 / i I ,. ._____ _
                                        1
                 Received _..?/t
                               nuski                                                        ONORABLE F. A. GOSSETT III
                                                                                           UNITED STATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                      3:19-mj-21410
